EXHIBIT AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (“Agreement”) is made and entered into as of September 15, 2008, by and among Balqon Corporation, a California corporation, with its principal office at 1701 E. Edinger, Unit E-3, Santa Ana, California, 92705 (“Balqon”), BMR Solutions, Inc., a Nevada corporation, with its principal office at 1184 Rutland Road, Suite 2, Newport Beach, CA 92660 (“BMR”), and Balqon Acquisition Corp., a newly-formed wholly-owned subsidiary of BMR (“Acquisition Sub”). RECITALS A.BMR and Balqon intend to effect a reverse triangular merger, pursuant to which Balqon will merge with and into Acquisition Sub and Acquisition Sub will survive and, in connection therewith, will cause its name to be changed to “Balqon Corporation.”Immediately thereafter, Acquisition Sub will merge with and into BMR, and BMR will survive and, in connection therewith, will cause its name to be changed to “Balqon Corporation.”The merger transactions described above are collectively referred to herein as the “Mergers.” B.The parties intend that the Mergers contemplated by this Agreement will qualify as tax-free reorganizations within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended, and the rules and regulations promulgated thereunder (the “Tax Code”). NOW, THEREFORE, in consideration of the foregoing and the representations, warranties and mutual covenants herein made, the parties hereby agree to the foregoing and as follows: Section 1.Definitions.Capitalized terms not otherwise defined herein have the meanings set forth in the attached Schedule 1. Section 2.The Mergers. (a)Effecting the Mergers.Upon the terms and subject to the conditions contained in this Agreement, at the Effective Time, Balqon shall be merged with and into Acquisition Sub, and the separate corporate existence of Balqon shall thereupon cease.In connection therewith, Acquisition Sub’s name will be changed to “Balqon Corporation.”Immediately thereafter, BMR will merge Acquisition Sub into BMR pursuant to a Plan of Merger adopted by the board of directors of BMR (the “Board”) substantially in the form of Exhibit A attached hereto and Articles of Merger substantially in the form of Exhibit B attached hereto, each filed with the Secretary of State of the State of Nevada in accordance with Section 92A.180 of the Nevada Revised Statutes (2007).As a result of the Mergers, the separate corporate existence of Acquisition Sub will cease, BMR will continue as the surviving corporation (the “Surviving Corporation”), and the name of BMR will be changed to “Balqon Corporation.”At the Effective Time, all the properties, rights and privileges, and power of Balqon, shall vest in the Surviving Corporation, and all debts, liabilities and duties of Balqon shall become the debts, liabilities and duties of the Surviving Corporation. 1 (b)Effect on Capital Stock.Subject to the terms and conditions of this Agreement, at the Effective Time, by virtue of the Mergers and without any action on the part of BMR, Balqon and Acquisition Sub or the holders of any of the following securities, the following shall occur: (i)Conversion of Shares. Each share of common stock of Balqon, no par value per share (“Balqon Common Stock”), that is issued and outstanding immediately prior to the Effective Time will, by virtue of the Merger and without any action on the part of any holder thereof, be converted into and will become one (1) share (the “Share Ratio”) of validly issued, fully paid and non-assessable common stock of BMR, $0.001 par value per share (the “BMR Common Stock”).All shares of BMR Common Stock issued upon the surrender for exchange of shares of Balqon Common Stock in accordance with the terms hereof shall (i) contain a restricted securities legend in compliance with the Securities Act and (ii) be deemed to have been issued in full satisfaction of all rights pertaining to such shares of Balqon Common Stock.There shall be no further registration of transfers on the stock transfer books of Balqon of the shares of Balqon Common Stock that were outstanding immediately prior to the Effective Time. (ii)Fractional Shares. No fractional shares will be issued in connection with the conversion of Baqon Common Stock into BMR Common Stock, and any right to receive a fractional share will be rounded-up to the nearest whole share of BMR Common Stock. (iii)Cancellation of Shares of Balqon Common Stock. At the Effective Time, the shares of Balqon Common Stock will be deemed cancelled and retired and will cease to exist, and each holder of a certificate for shares of Balqon Common Stock will cease to have any rights with respect thereto; provided, however, that, following the Closing Date, upon surrender of an original stock certificate representing shares of Balqon Common Stock, BMR shall deliver a stock certificate for shares of BMR Common Stock to which such person is entitled pursuant to the Share Ratio, bearing any necessary or appropriate restricted securities legend. The effect of the Mergers shall be as provided in the applicable provisions of Nevada Law. (c)Dissenting Shares of Balqon Common Stock.Each outstanding share of Balqon Common Stock as to which a written demand for purchase is made in accordance with Section 1301 of the California Corporations Code, stating that the record holder demand that his shares be purchased in cash for their fair market value, and which is not voted in favor of the Mergers, shall not be converted into shares of BMR Common Stock unless and until the holder shall have failed to perfect or shall have effectively withdrawn or lost his right to payment of the fair market value of his shares of Balqon Common Stock under Sections 1300 to 1309, inclusive, of the California Corporations Code, at which time such shares of Balqon Common Stock shall be converted into whole shares of BMR Common Stock in the same manner as provided for other outstanding shares of Balqon Common Stock in Section 2(b) and such holder shall be entitled to receive certificates for whole shares of BMR Common Stock in accordance with the terms hereof.All such shares of Balqon
